DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of independent claims 1, 8, and 15 is the inclusion of limitation(s) “before modifying the data in the entry of the database, modifying the user interface to include an interface element that displays the change in the employer-provided benefit that will result from the data being modified, that includes links to forms specific to the new geographic location of the workplace of the employee that must be modified or executed in order for the change in the employer-provided benefit to take effect”, which is not found in the cited prior art. The closest possible prior art in this case is Cooperstone et al (US 2002/0022982 A1), which teaches human resource and employee benefit products for businesses, implemented on one or more computing devices connected to the Internet, are managed and administered. The combination of human resource and employee benefit products required by the businesses are determined, and are classified according to criteria including a number of employees, type of work performed, and similarity of needs of these businesses in the human resource and employee benefit management areas. A local set of the human resource and the employee benefit products is provided, as is a third party provider set of products located on the third party provider's computers. Both sets of products are then organized into integrated benefits packages, each of which packages may be modified by the customer by adding and subtracting products. The price of each integrated and modified benefits package is determined, which price will be binding on the third party provider for a defined period of time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161